     Case 2:13-cr-00106-DOC Document 269 Filed 11/26/18 Page 1 of 3 Page ID #:2483




1    NICOLA T. HANNA
2    United States Attorney
     LAWRENCE S. MIDDLETON
3    Assistant United States Attorney
4    Chief, Criminal Division
     STEVEN R. WELK (Cal. Bar No. 149883)
5    Assistant United States Attorney
6    Chief, Asset Forfeiture Section
     CHRISTOPHER BRUNWIN (Cal. Bar No. 158939)
7    Assistant United States Attorney
     Violent and Organized Crime Section
8          1400 United States Courthouse
9          312 North Spring Street
           Los Angeles, California 90012
10         Telephone: (213) 894-6166/4242
           Facsimile:     (213) 894-3713
11         E-mail:        Steven.Welk@usdoj.gov
12                        Christopher.Brunwin@usdoj.gov
13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
15                         UNITED STATES DISTRICT COURT
16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
17   UNITED STATES OF AMERICA,       ) No. CR 13-106(A)-DOC
                                     )
18              Plaintiff,           )
                                     ) GOVERNMENT’S THIRD BILL OF
19                     vs.           ) PARTICULARS RE: CRIMINAL
                                     )
20                                   ) FORFEITURE
     MONGOL NATION,                  )
21    An unincorporated association, )
                                     )
22              Defendant.           )
                                     )
23                                   )
24
25         The First Superseding Indictment (“FSI”) in this case includes a forfeiture
26   allegation in which Plaintiff United States of America (“the government”) gave
27   notice to defendant that it intends to seek the forfeiture of (1) all property acquired
28   or maintained in violation of 18 U.S.C. § 1962; (2) any property, interest in
                                                1
     Case 2:13-cr-00106-DOC Document 269 Filed 11/26/18 Page 2 of 3 Page ID #:2484




1    property, or contractual or other legal rights that afforded a source of influence
2    over the enterprise described in the FSI; and (3) any proceeds constituting or
3    derived from the racketeering activity alleged in the FSI. FSI at 33. The criminal
4    forfeiture allegation includes descriptions of two trade/service/association marks,
5    described in the indictment as the “Word Image” (that is, the word “Mongols”) and
6    the “Rider Image.” (that is, the image on the Mongols center patch) Id. at 34-35.
7          After the filing of the original Indictment in this case, defendant, acting
8    under two other names, registered with the United States Patent and Trademark
9    Office (“USPTO”) two marks that included the Word Image and Rider Image. The
10   first of these marks (the “Mongol Nation Combined Mark”) was registered by
11   defendant as a collective membership mark, using the name “Mongols Nation
12   Motorcycle Club LLC,” on May 3, 2013, and included the Word Image, Rider
13   Image and the word “Nation.” The registration of the Mongol Nation Combined
14   Mark was abandoned on October 7, 2014. The second of these marks (the
15   “Combined Mark”), consisting of a combination of the Word Image and Rider
16   Image, was registered by defendant as a collective membership mark, using the
17   name “Mongols Nation Motorcycle Club Corporation,” on May 5, 2015.
18   Defendant also re-registered the Word Image as a collective membership mark.
19         On May 29, 2015, Plaintiff filed its First Bill of Particulars Re: Criminal
20   Forfeiture, providing notice that, pursuant to the criminal forfeiture allegation of
21   the original Indictment, 18 U.S.C. § 1963 and Rule 32.2 of the Federal Rules of
22   Criminal Procedure, it intended to seek the forfeiture of any and all marks that
23   included or incorporated in any way one or both of the Word Image and Rider
24   Image described in the Indictment in this case, including the Mongol Nation
25   Combined Mark and the Combined Mark.
26         On June 18, 2018, Plaintiff filed a Second Bill of Particulars, providing
27   notice to defendant that, pursuant to the criminal forfeiture allegation of the FSI, 18
28   U.S.C. § 1963, and Rule 32.2 of the Federal Rules of Criminal Procedure, it
                                                2
     Case 2:13-cr-00106-DOC Document 269 Filed 11/26/18 Page 3 of 3 Page ID #:2485




1    intends to seek the forfeiture of any and all marks that include or incorporate in any
2    way one or both of the Word Image and Rider Image described in the Indictment
3    and FSI in this case, including the Mongol Nation Combined Mark and the
4    Combined Mark.
5          The Second Bill of Particulars also included a notice that the government
6    intended to seek a money judgment against defendant equal to the value of all
7    property subject to forfeiture pursuant to 18 U.S.C. § 1963, but which property is
8    not available for forfeiture, including (but not limited to) the full amount of
9    proceeds obtained by defendant as a result of the violations alleged in Counts One
10   and Two of the FSI.
11         By this filing, the government gives notice that, in addition to the property
12   and interests described above, the government intends to seek, pursuant to the
13   criminal forfeiture allegation of the FSI, 18 U.S.C. § 1963, and Rule 32.2 of the
14   Federal Rules of Criminal Procedure, the criminal forfeiture of all personal
15   property currently in the government’s possession that bears all or part of any of
16   the marks described above, to include the Image Mark, the Rider Mark, the
17   Mongol Nation Combined Mark and/or the Combined Mark, including all evidence
18   seized as a result of Operation Black Rain.
19
20   DATED: November 26, 2018 NICOLA T. HANNA
                              United States Attorney
21
                              LAWRENCE S. MIDDLETON
22                            Assistant United States Attorney
                              Chief, Criminal Division
23
24                                          /s/ Steven R. Welk
                                      STEVEN R. WELK
25                                    CHRISTOPHER BRUNWIN
                                      Assistant United States Attorneys
26
27                                    Attorneys for Plaintiff
                                      UNITED STATES OF AMERICA
28
                                                3
